Citation Nr: 1454592	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 3, 2009, and in excess of 50 percent from January 1, 2010, including whether a temporary total disability should be extended past January 1, 2010.
 
2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The April 2009 rating decision granted service connection for PTSD.  An initial rating of 30 percent was assigned effective December 10, 2008.  Within a year of the decision, the Veteran submitted a claim for a temporary total disability rating based on hospitalization.  This claim was granted in a March 2010 rating decision and a temporary total disability was awarded from November 3, 2009, to December 31, 2009.  In that decision, the RO then awarded a 50 percent rating for PTSD effective January 1, 2010.  Although the Veteran submitted a notice of disagreement (NOD) in May 2010 with the March 2010 rating decision, the NOD was actually timely as to the April 2009 rating decision when taking into account that the notice of the decision was not until May 8, 2009, and when taking into account the computation of time and the postmark rule.  See 38 C.F.R. § 20.305 (2014).  Thus, the PTSD initial rating issue on appeal is as characterized on the title page.

Although the TDIU issue was denied separately by the RO in an October 2010 rating decision, the issue is nevertheless part and parcel of the PTSD rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).


REMAND

The Veteran's most recent available treatment record and his last VA examination are dated in September 2010.  A new examination and contemporaneous treatment records may demonstrate a worsening of the Veteran's PTSD symptoms.  Any recent VA treatment records not yet associated with the claims file should be obtained and a new VA examination is needed in order to make an informed decision as to the severity of the Veteran's PTSD.  38 C.F.R. § 3.159.

Further, because the outcome of the Veteran's PTSD claim may affect the outcome of his pending TDIU claim, the TDIU claim is deemed inextricably intertwined with the PTSD rating claim and will not be adjudicated until all requested development is conducted with respect to that claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since September 2010) and associate the records with the claim file.
 
2.  Thereafter, schedule the Veteran for a new VA psychiatric examination to evaluate the current nature and severity of his service-connected PTSD.  The claims file, including any electronic files, should be made available to the examiner for review.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.  

(Service connection is currently in effect for PTSD, shell fragment wound to muscle group XXIII with cervical strain, tinnitus, shell fragment wound neck scar, and shell fragment wound left supra-orbital area.  Nonservice-connected disabilities are not for consideration.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.
 
3.  Upon completion of the above-requested development, readjudicate the claims remaining on appeal, including the TDIU claim, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

